DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



Claims 1, 10, 19 are rejected on the ground of nonstatutory double patenting over claims 1, 11 and 19 of U. S. Patent No. 10613733 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1. Instant Application 16/824893 A method, performed by one or more computing devices, comprising: defining a hierarchical structure for a user interface (UI) via a UI editor, comprising: 



adding one or more UI components at at least one of the one or more layers; and 

specifying one or more relationships among particular UI components; and 

associating metadata with at least one of the one or more UI components, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for the at least one of the one or more UI components, and


wherein at least one of the one or more UI components is associated with a single display state and at least one of the one 























Claim 10. Instant Application (16/824893) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

define a hierarchical structure for a user interface (UI) via a UI editor, comprising: 


adding one or more UI components at at least one of the one or more layers; and specifying one or more relationships among particular UI components; and 

associate metadata with at least one of the one or more UI components, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for the at least one of the one or more UI components, 


wherein at least one of the one or more UI components is associated with a single display state and at least one of the one 

wherein the at least one of the one or more UI components associated with a plurality of display states comprises at least a first display state associated with the display of the at least one of the one or more UI components when the at least one of the one or more UI components is not user-interactable, and a second display state associated with the display of the at least one of the one or more UI components when the at least one of the one or more UI component is user-interactable, the second display state being different from the first display state. 














Claim 19. Instant Application (16/824893 A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 


receiving a first user input from a first user to define one or more layers of the hierarchical structure; 
adding one or more UI components at at least one of the one or more layers; and 
specifying one or more relationships among particular UI components; and 

associate metadata with at least one of the one or more UI components, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for the at least one of the one or more UI components, 

wherein the at least one of the one or more UI components associated with a plurality of display states comprises at least a first display state associated with the display of the at least one of the one or more UI components when the at least one of the one or more UI components is not user-interactable, and a second display state associated with the display of the at least one of the one or more UI components when the at least one of the one or more UI components is user-interactable, the second display state being different from the first display state.










 
Claim 1. (US Patent No. 10613733)  
A method, performed by one or more computing devices, comprising: defining a hierarchical structure for a user interface (UI) via a UI editor, comprising: 



adding one or more UI components at each layer; and 

specifying one or more relationships among particular UI components; and 

associating metadata with each UI component at each layer, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for each UI component at each layer and one or more user selections that cause each of the display states to be displayed on the UI, 

wherein at least one of UI components is associated with a single display state and at least one of the UI components is 

wherein the default display state is associated with a static media object, 

wherein the selected display state has one or more characteristics selectable by the first user, 




wherein the selected display state is associated with a user-interactable media object. 

Claim 11. (US Patent No. 10613733) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 

define a hierarchical structure for a user interface (UI) via a UI editor, comprising: 


adding one or more UI components at each layer; and specifying one or more relationships among particular UI components; and a

ssociate metadata with each UI component at each layer, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for each UI component at each layer and one or more user selections that cause each of the display states to be displayed on the UI, 

wherein at least one of UI components is associated with a single display state and at least one of the UI components is 

wherein the at least one UI component associated with a plurality of display states comprises at least a default display state associated with the display of the UI component when it is determined that the first user has not selected the UI component, and a selected display state associated with the display of the UI component when it is determined that the first user has selected the UI component, the selected display state being different from the default display state, 


wherein the default display state is associated with a static media object, 

wherein the selected display state has one or more characteristics selectable by the first user, and 

wherein the selected display state of the UI component represents a transformation of the default display state such that one or more UI components and one or more relationships among the UI components is modified according to the metadata associated to the UI components, and 

wherein the selected display state is associated with a user-interactable media object. 

Claim 19. (US Patent No. 10613733) A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 




receiving a first user input from a first user to define one or more layers of the hierarchical structure; 

adding one or more UI components at each layer; and 
specifying one or more relationships among particular UI components; and 

associate metadata with each UI component at each layer, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for each UI component at each layer and one or more user selections that cause each of the display states to be displayed on the UI, 


wherein the at least one UI component associated with a plurality of display states comprises at least a default display state associated with the display of the UI component when it is determined that the first user has not selected the UI component, and a selected display state associated with the display of the UI component when it is determined that the first user has selected the UI component, the selected display state being different from the default display state, 

wherein the default display state is associated with a static media object, 



wherein the selected display state of the UI component represents a transformation of the default display state such that one or more UI components and one or more relationships among the UI components is modified according to the metadata associated to the UI components, and 

wherein the selected display state is associated with a user-interactable media object. 


Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman). Dependent claims 2-9, 11-18 are similarly rejected over dependent claims of the patent 10613733,



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-6, 9-15,18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozich (US Patent Application Publication 2008/0065675 A1 hereinafter Bozich) in view of Hanson et al (US Patent 2011/0234615 A1 hereinafter Hanson) in view of Atkins et al (US Patent Application Publication 2005/0071783 A1 hereinafter Atkins)


With regard to claims 1, 10, 19 Bozich teaches a method performed by one or more computing devices, one or more computer-readable non-transitory storage media, a system, respectively comprising: 
defining a hierarchical structure for a user interface (UI) via a UI editor, comprising <hierarchical data is defined for a user interface see fig 7, para 0062>: 
receiving a first user input from a first user to define one or more layers of the hierarchical structure <user can interact to define layers para 0069>; 
adding one or more UI components at at least one of the one or more layers <user can interact to define layers para 0069>; and 
specifying one or more relationships among particular UI components <relationship among objects can be defined para 0027>; and
associating metadata with at least one of the one or more UI components, the metadata comprising display information describing how the corresponding UI component is presented in the UI based on defining one or more display states for the at least one of the one or more UI components, 
	Bozich does not appear to explicitly disclose remaining limitations of this claim. In the same field of endeavor Hanson teaches

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bozich and Hansen before him/her at the time the invention was made, to modify the teachings of Bozich to include the teachings of Hansen, in order to obtain limitations taught by Hansen.  One would have been motivated to make such a combination because it provides an efficient way to display objects contextually.
Bozich, Hansen do not appear to explicitly disclose wherein the at least one of the one or more UI components associated with a plurality of display states comprises at least a first display state associated with the display of the UI component when the UI component is not user-interactable, and a second display state associated with the display of the UI component when the UI component is user-interactable, the second display state being different from the first display state. 
In the same field of endeavor, Atkins teaches wherein the at least one of the one or more UI components associated with a plurality of display states comprises at least a first display state associated with the display of the UI component when the UI component is not user-interactable, and a second display state associated with the display of the UI component when the UI component is user-interactable, the second display state being different from the first display state <an image is displayed with fixed area para 0049, fig 3 and (can be different than teaching of states from Bozich as cited 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bozich, Hansen and Atkins before him/her at the time the invention was made, to modify the teachings of Bozich, Hansen to include the teachings of Atkins, in order to obtain limitations taught by Atkins.  One would have been motivated to make such a combination because it provides effective management of different type of objects.
With regard to claims 2, 11, these claims depend upon claim 1, 10, respectively, which are rejected above. In addition, Hanson teaches wherein when a first UI component associated with a plurality of display states is selected via the UI editor by the user, the UI editor automatically edits the first UI component on a first layer of the hierarchical structure such that an upper border or lower border of the first UI component extends beyond a second UI component associated with a second layer of the hierarchical structure underneath the first layer <graphical layers can be presented in a z-order overlapping each other para 0007>. 
With regard to claims 3, 12, these claims depend upon claim 1, 10, respectively, which are rejected above. In addition, Hanson teaches wherein one or more multi-state UI components are predefined or defined by the UI editor to be associated with a pre-defined plurality of display states <display sates can be ore-defined para 0026>. 
With regard to claims 4, 13, these claims depend upon claim 1, 10, respectively, which are rejected above. In addition, Hanson teaches wherein the one or more UI components further comprise one or more of a text block, image, video, audio, feed, executable, web site, web page, digital book, photo album, post, or message <graphical element can be an image, photo album para 0012>.
With regard to claims 5, 14, these claims depend upon claim 1, 10, respectively, which are rejected above. In addition, Hanson teaches wherein the one or more UI components further comprise one or more media objects <para 0012>. 
With regard to claims 6, 15, these claims depend upon claim 1, 10, respectively, which are rejected above. In addition, Atkins teaches wherein the first display state is associated with a static media object <an image is displayed with fixed area para 0049, fig 3>, and Bozich teaches wherein the second display state is associated with a user-interactable media object <display states associated with user interaction of objects para 0056>. 
With regard to claims 9, 18, these claims depend upon claim 1, 10, respectively, which are rejected above. In addition, Bozich teaches wherein at least one of the one or more UI components is associated with a third display state that is user-accessible only when a user interacts with the at least one of the one or more UI components using a pre-defined user interaction <user access is allowed using controls defined in user controls para 0059, 0062 fig 4>. Examiner notes that specification does not shed any light on this limitation. 
Claims 7-8, 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bozich in view of Hanson in view of Atkins  in view of Mital et al (2012/0148088 US Patent Application Publication hereinafter Mital).
With regard to claims 7, 16, these claims depend upon claim 1, 10, respectively, which are rejected above. 
Bozich, Hanson, Atkins do not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Mital teaches further comprising, for the at least one of the one or more UI components associated with the plurality of display states, defining, via a UI designer, one or more user controls for accessing each of the plurality of display states <a developer can control via parameters using a graphical manipulation tool para 0029>. 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bozich, Hansen, Atkins and Mital before him/her at the time the invention was made, to modify the teachings of Bozich, Hansen, Atkins to include the teachings of Mital, in order to obtain limitations taught by Mital.  One would have been motivated to make such a combination because it provides flexible implementation of the visual characteristics of objects.
With regard to claims 8, 17, these claims depend upon claim 7, 16, respectively, which are rejected above. In addition, Mital teaches further comprising: selecting, via the UI designer, the one or more user controls for accessing each of the plurality of display states based on at least one attribute of the at least one of the one or more UI components <shape attribute can be controlled para 0029>. 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142